DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 19 are currently pending and have been examined. 
Claim 20 has been withdrawn. 
Response to Arguments
Applicant's arguments filed 11/17/2021 with respect to claim rejection under 35 U.S.C. §101 have been fully considered but they are not persuasive. Applicant states on pages 12- 13 of Applicant's Remarks that the claims do not recite an abstract ideaThe claims at hand are distinguishable from these examples in that the claims involve an improvement to a business process, namely detecting and correcting anomalies related to item prices or other related other values. The amended claims fail to overcome the rejection as the majority of the newly recited limitations further narrow the abstract idea. While the limitation reciting a database communicatively coupled to the computing device contains an . 
Applicant’s arguments with respect to claims 1- 20 under 35 U.S.C.  103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A, Prong 1: The claim recites as a whole a mental process because the claim recites:
Receive transaction data identifying an item and a price of an item.
Obtain a set of rules stored in the database;
Determine a first value based on applying the set of rules to the item and the item value, the first value being determined by, for each rule of the set of rules; 
Determining a violation of the corresponding rule;
In response to the violation of the rule occurring, updating the first value based on a corresponding weighted rule value; and in response to the violation of the rule indicating a lack of violation, maintaining the first value; 
Determine a second value based on applying a model to the item, the price of the item, and the first value.
Determine a third value based on the first value and the second value.
Determine, based on the third value, whether the item value is an anomaly.
Transmit an indication that the item value is an anomaly.
This is a mental process. The mere nominal recitation of a system, a database, a computing device communicatively coupled to the database, and a machine learning model does not take the claim out of the mental processes grouping. Thus, the claim recites an abstract idea. 
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Additional elements recited in the claim are:
A system.
a database.
A computing device communicatively coupled to the database..
A machine learning model.
These devices are recited at a high level of generality, and merely automate the steps recited above. In the case of the machine learning model, Applicant’s specification paragraph 0036 describes the machine learning model at a high level of generality and with techniques known in the art, disclosing “The machine learning model may be based on isolation forests, clustering, bayesian techniques, or boosted trees, for example.” Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible

Regarding dependent claims 2-10:
	Step 2A, Prong 1: These claims recited the same judicial exception as claim 1. 
Step 2A, Prong 2: Additional elements recited in the claims are:
A web server of claim 10.
These devices are recited at a high level of generality. In the case of the machine learning model, Applicant’s specification paragraph 0036 describes the machine learning model at a high level of generality and with techniques known in the art, disclosing “The machine learning model may be based on isolation forests, clustering, bayesian techniques, or boosted trees, for example.” Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 

Regarding claim 11:
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A, Prong 1: The claim recites as a whole a mental process because the claim recites:
Receiving transaction data identifying an item and a price of an item.
Determining a first value based on applying a rule-based model to the item and the price of the item.
Determining a second value based on applying a model to the item, the price of the item, and the first value.
Determining a third value based on the first value and the second value.
Determining, based on the third value, whether the price of the item is an anomaly.
Transmitting an indication that the price of the item is an anomaly.
This is a mental process. The mere nominal recitation of a machine learning model does not take the claim out of the mental processes grouping. Thus, the claim recites an abstract idea. 
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Additional elements recited in the claim are:
A machine learning model.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible

Regarding dependent claims 12-19:
	Step 2A, Prong 1: These claims recited the same judicial exception as claim 11. 
Step 2A, Prong 2: These claims do not recite additional elements. Accordingly, the claims do not recite additional elements that integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 20120221448) in view of Girotto (US 6,851,604), and further in view of Zhou (US 20210089944).
Regarding claim 1:
Evans teaches:
A system. Evans abstract mentions “Methods, systems and computer-readable medium for enabling an information technology system to detect pricing anomalies and present detected anomalous pricing to a human operator.”
A database. Evans paragraph 0040 mentions a database and fig. 1 mentions a database server. 
A computing device communicatively coupled to the database.
Receive transaction data identifying an item and item value. Evans paragraph 0047 mentions “…receives invoicing data from the client system 4 in step 3.0. The invoicing data includes a customer identifier CUSTOMER.ID, one or more part numbers PN.1-PN.N with associated quantities, and unit prices for each part number PN.1/PN.N.”
Obtain a set of rules stored in the database  Evans paragraph 0039 mentions database server comprises electronic memories that maintain databases containing algorithms and software for generating price ranges. See also paragraphs 0043, 0045, 0047.
Determine a first value based on applying a set of rules to the item and the item value,. Evans paragraph 0055 mentions “…when the invoicing system 6 determines in step 4.6 that the unit price of step 4.2 falls within the price range selected in step 4.4, the invoicing system 6 proceeds to step 4.10 and generates a customer history price range having a high value VH and a low value VL…” Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.” 
The first value being determined by, for each rule of the set of rules determining a violation of the corresponding rule Evans paragraphs 0049- 0051, and 0062 teaches determining if a price is outside of customer historical range or industry range. See also Fig. 2. 
In response to the violation of the rule indicating a lack of violation, maintaining the first value. 
Determine a second value based on applying a model to the item, the item value, and the first value. Evans paragraph 0048 mentions “An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}. For example, an expected price range may be defined within a value range defined between a low value VL (i.e. second value) stored in an exemplary first price range record P.RANGE.1 and set at a value of {tilde over (X)}-(kS). The high value VH of the same exemplary price range record P.RANGE.1 may be set equal to the sum of {tilde over (X)}+(kS)…”
Determine a third value based on the first value and the second value. Evans paragraph 0057 mentions “…when the invoicing system 6 determines in step 4.12 that the unit price of step 4.2 falls within the customer history price range generated in step 4.10 from the customer records CUS.REC.1-CUS.REC.N that reference the same customer associated with the customer identifier CUSTOMER.ID of step 4.2, the invoicing system 6 proceeds from step 4.12 to step 4.14 and generates an industry price range (i.e. third value would be the mean used in the calculation of the industry price range) derived from a plurality of invoices…”
Determine, based on the third value, whether the item value is an anomaly.
Transmit an indication that the item value is an anomaly. Evans paragraph 0056 mentions “…and reports the anomalous pricing finding to one or more users.”
Evans does not teach, but Girotto teaches:
In response to the violation of the rule occurring, updating the first value based on a corresponding weighted rule value Girotto, col. 4. Lines 32 – 48 discusses determining if a price update is necessitated based on applying a set of rules (Col. 2. Lines 36 – Col. 3 line 3. ) including hierarchical (higher priority and lower priority) rules which carry different weights. See also Figs. 2 and 3. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of obtaining a rule to determine a value of Evans to the teaching of to update a value based on a set of hierarchical rules in response to a rule violation occurring of Girotto in order to allow stores to update their prices on a periodic basis. (Col. 4 line 50.) By updating values according to hierarchical rules to bring rules into compliance the system of Girotto reduces the extent of infeasibility wile changing as few prices as possible. Col. 4 line 6- 7.
Evans and Girotto does not, but Zhou teaches:
Determine a value based on applying a machine learning model. Zhou paragraph 0042 mentions “As shown by reference number 124, the forecast analysis platform may generate an additional forecast (i.e. value) (e.g., concerning the particular parameter) using the at least one machine learning model.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Girotto to incorporate the teachings of Zhou. Evans and Zhou both involve analyzing historical transaction data using models. Incorporating the 
Regarding claim 2:
Evans in view of Girotto in view of Zhou teaches all the limitations of claim 1 (shown above).
Evans also teaches:
Wherein determining the first value based on applying the set of rules to the item and the item value comprises: obtaining historical value data identifying historical values for the item. Evans 0050 mentions “By illustration, consider a price range that is calculated for a first part number PN.1 wherein the first part number PN.1 is associated with price values 46, 48, 38, 45, 47, 44, 45, 43, and 44. These price values, as associated with the first part number PN.1. may be harvested (i.e. obtaining historical price data) from, one or more invoices INV.1-INV.N, invoice records INV.REC.1-INV.REC.N, price records PR.REC.1-PR.REC.N, part number records PN.REC.1-PN.REC.N, price list records LIST.REC.1-LIST.REC.N, and/or customer records CUS.REC.1-CUS.REC.N.” The first rule here is creating the price range based on mean of the historical data.
Applying a first rule of the set of rules to the item value and the historical value data for the item. Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value)
Evans also teaches determining the first value based on application of the first rule. Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.” But does not teach updating the value based on application of the rule. Girotto teaches this: col. 4. Lines 32 – 48. See citation and relevant discussion of Girotto of claim 1. See also rationale to combine of claim 1. 
Regarding claim 3:
Evans in view of Girotto, in view of Zhou teaches all the limitations of claim 2 (shown above).
Evans also teaches wherein applying the first rule comprises comparing  the item value to an average of the historical values for the item. Evans paragraph 0055 mentions “…when the invoicing system 6 determines in step 4.6 that the unit price of step 4.2 falls within the price range selected in step 4.4, the invoicing system 6 proceeds to step 4.10 and generates a customer history price range having a high value VH and a low value VL…” Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. first value) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.”
Regarding claim 4:
Evans in view of Zhou teaches all the limitations of claim 1 (shown above)
first historical transaction data identifying a first plurality of purchase orders, wherein each purchase order includes at least one item and a corresponding value. Evans 0050 mentions “By illustration, consider a price range that is calculated for a first part number PN.1 (i.e. item) wherein the first part number PN.1 is associated with price values 46, 48, 38, 45, 47, 44, 45, 43, and 44 (i.e. corresponding price). These price values, as associated with the first part number PN.1. may be harvested from, one or more invoices INV.1-INV.N (i.e. purchase orders), invoice records INV.REC.1-INV.REC.N, price records PR.REC.1-PR.REC.N, part number records PN.REC.1-PN.REC.N, price list records LIST.REC.1-LIST.REC.N, and/or customer records CUS.REC.1-CUS.REC.N.” 
Evans does not, but Zhou teaches wherein the computing device is configured to train the machine learning model with data. Zhou paragraph 0021 mentions “In some implementations, the forecast analysis platform may train a machine learning model, of the one or more machine learning models, using the historical data (e.g., the historical transaction data and/or the historical data concerning the one or more parameters) obtained by the forecast analysis platform from the server device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Zhou. Evans and Zhou both involve analyzing historical transaction data using models. Incorporating the teachings of Zhou would provide a more intelligent analysis by incorporating a machine learning model. 
Regarding claim 5:
Evans in view of Zhou teaches all the limitations of claim 4 (shown above)
wherein the first plurality of purchase orders were made over a first predetermined period of time. Evans paragraph 0008 mentions “…the price range is derived from (a.) pricing data observed within a set time period…”
Regarding claim 6:
Evans in view of Zhou teaches all the limitations of claim 5 (shown above).
Evans teaches a second plurality of purchase orders. Evans paragraph 0057 mentions “…customer history price range generated in step 4.10 from the customer records (i.e. second plurality of purchase orders)…”
Evans does not, but Zhou teaches:
Detect that a second period of time has passed. Zhou paragraph 0021 mentions “For example, the forecast analysis platform may divide the historical data into a first portion of historical data and a second portion of historical data. The first portion of historical data may be associated with a first period of time (also referred to herein as a first time parameter) and the second portion may be associated with a second period of time (also referred to herein as a second time parameter) that occurs after the first period of time (e.g., the first period of time may be associated with a 2 year period of time and the second period of time may be associated with a 1 year period of time that occurs after the first period of time).
When the second period of time has passed, obtain second historical transaction data made over a second predetermined period of time. Zhou paragraph 0015 mentions “In some implementations, the forecast analysis platform may obtain historical data from the server device.” Zhou paragraph 0021 mentions “The first portion of historical data may be associated with a first period of time (also referred to herein as a first time parameter) and 
Retrain the machine learning model with the second historical transaction data. Zhou paragraph 0041 mentions “In some implementations, the forecast analysis platform may retrain and/or update the at least one machine learning model. For example, the forecast analysis platform may retrain and/or update the at least one machine learning model using the second portion of historical data.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans to incorporate the teachings of Zhou. Evans and Zhou both involve analyzing historical transaction data using models. Incorporating the teachings of Zhou would provide a more intelligent analysis by incorporating a machine learning model (as suggested by Zhou paragraph 0002).
Regarding claim 9:
Evans in view of Zhou teaches all the limitations of claim 1 (shown above).
Evans also teaches:
Wherein determining, based on the third value, whether the item value is an anomaly includes: determining whether the third value is beyond a threshold. Evans paragraph 0058 mentions “The unit price of step 4.2 is then compared in step 4.16 with the industry price range of step 4.10, wherein when the invoicing system 6 determines that the unit price assigned to the part number in the invoice record INV.REC.1-INV.REC.N falls outside of the industry price range generated in step 4.14, the invoicing system 6 proceeds on to third value is the mean used to generate the industry price range, the price being outside of the price range means that the price falls beyond the upper or lower limit (i.e. threshold) from the mean (i.e. third value).
Determining the item value is an anomaly when the third value is beyond the threshold. Evans paragraph 0058 mentions “The unit price of step 4.2 is then compared in step 4.16 with the industry price range of step 4.10, wherein when the invoicing system 6 determines that the unit price assigned to the part number in the invoice record INV.REC.1-INV.REC.N falls outside of the industry price range generated in step 4.14, the invoicing system 6 proceeds on to execute step 4.8, whereupon the invoicing system 6 returns to step 3.8 and reports the anomalous pricing finding to one or more users.” Since the third value is the mean used to generate the industry price range, the price being outside of the price range means that the price falls beyond the upper or lower limit (i.e. threshold) from the mean (i.e. third value).
Regarding claim 11:
Claim 11, which is directed to a method, recites limitations that are parallel in nature to claim 1, which is directed to a system. Evans in view of Girottoa in view of Zhou teaches the limitations of claim 11 (see relevant rejection of claim 1).
Regarding claim 12:
Claim 12, which is directed to a method, recites limitations that are parallel in nature to claim 2, which is directed to a system.  The combination of Evans in view of Girotto, further in view of Zhou teaches the limitations of claim 12 (see relevant rejection of claim 2).
Regarding claim 13:

Regarding claim 14:
Claim 14, which is directed to a method, recites limitations that are parallel in nature to claim 4, which is directed to a system. Evans in view of Girotto in view of Zhou teaches the limitations of claim 14 (see relevant rejection of claim 4).
Regarding claim 15:
Claim 15, which is directed to a method, recites limitations that are parallel in nature to claim 5, which is directed to a system. Evans in view of Girotto, in view of Zhou teaches the limitations of claim 15 (see relevant rejection of claim 5).
Regarding claim 16:
Claim 16, which is directed to a method, recites limitations that are parallel in nature to claim 6, which is directed to a system. Evans in view of Girotto, in view of Zhou teaches the limitations of claim 16 (see relevant rejection of claim 6).
Regarding claim 19:
Claim 19, which is directed to a method, recites limitations that are parallel in nature to claim 9, which is directed to a system. Evans in view of Girotto, in view of Zhou teaches the limitations of claim 19 (see relevant rejection of claim 9).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Girotto, further in view of Zhou, in further view of Veach (US 7,349,876).
Regarding claim 7:
Evans in view of Girotto, in view of Zhou teaches all the limitations of claim 1 (shown above).

Determining a first weighted value based on applying a first weight to the first value. Veach column 8, lines 52-54 mentions “The historical prices can be combined using an average, weighted average, order statistic, or various other functions, etc.” In the calculation of a weighted average, multiplying a price by its corresponding weight would determine a first weighted value.
Determining a second weight value based on applying a second weight to the second value. Veach column 8, lines 52-54 mentions “The historical prices can be combined using an average, weighted average, order statistic, or various other functions, etc.” In the calculation of a weighted average, multiplying a price other than the first by its corresponding weight would determine a second weighted value. 
Determining the third value based on the first weighted value and the second weighted value. Veach column 8, lines 52-54 mentions “The historical prices can be combined using an average, weighted average (i.e. third value), order statistic, or various other functions, etc.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Zhou to incorporate the teachings of Veach. Doing so would give greater confidence to the user that the system will detect anomalies because both a rule-based and machine learning model have been incorporated.
Regarding claim 17:
Claim 17, which is directed to a method, is parallel in nature to claim 7, which is directed to a system. Evans in view of Girotto, in view of Zhou and in further view of Veach teaches the limitations of claim 17 (see relevant rejection of claim 7).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Girotto, further in view of Zhou, in further view of Fukuda (US 6,546,300).
Regarding claim 8:
Evans in view of Girotto, in view of Zhou teaches all the limitations of claim 1 (shown above).
Evans teaches determining the first value based on the comparison. Evans paragraph 0055 mentions “…when the invoicing system 6 determines in step 4.6 that the unit price of step 4.2 falls within the price range selected in step 4.4, the invoicing system 6 proceeds to step 4.10 and generates a customer history price range having a high value VH and a low value VL…” Evans paragraph 0048 mentions “…a price range for an exemplary first part number PN.1 may be generated by selecting preferably eight or more recorded prices of sale or offer for sale of a same first part number PN.1. The eight or more recorded prices related to the first part number PN.1 are used to compute a mean (i.e. determine the first value based on the comparison) ({tilde over (X)}) and a standard deviation (S). An acceptable price range is then set as being a range plus or minus from the mean {tilde over (X)}.” Determining a mean is a comparison of the values used because the mean depends on the similarity or difference in the values. 
Evans does not teach; however Girotto teaches updating the value. Girotto col 2. Lines 28 – 34 col. 4 lines 32 – 36. See relevant rationale to combine provided with respect to claim 1. 
Evans does not, but Fukuda teaches:
Obtaining a first delivery amount of the item during a first period of time.
Obtaining second delivery amounts of the item during a plurality of second periods of time; comparing the first delivery amount to the second delivery amounts. Fukuda column 7, lines 7-11 mentions “In addition, the process control computer 24 can calculate the delivery quantity in each of the manufacturing lines every day, every week or every month by counting the number of the delivered products.” The paragraph immediately following mentions “FIG. 5 is a graph showing an example of the relationships between the delivered quantity and the date and time in the manufacturing line n and between the mean term of works and the date and time.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Zhou to incorporate the teachings of Fukuda. Doing so would allow the user to be more confident in their knowledge of demand because historical delivery data has been incorporated into the calculation.
Regarding claim 18:
Claim 18, which is directed to a method recites limitations parallel in nature to those of claim 8, which is directed to a system. Evans in view of Girotto, in view of Zhou and in further view of Fukuda teaches all the limitations of claim 18 (see relevant rejection of claim 8).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Girotto, further in view of Zhou, in further view of Ho (US 20090012843).
Regarding claim 10:
Evans in view of Girotto, in view of Zhou teaches all the limitations of claim 1 (shown above).
Evans also teaches:
Wherein the computing device transmits the indication that the item value is an anomaly. (See relevant rejection of claim 1)
In response to the indication, billing is disabled. Evans paragraph 0006 mentions “When anomalous pricing is detected, the invoicing process is halted…”
Evans does not, but Ho teaches:
Comprising a web server. Ho paragraph 0018 mentions “In order to solve the problem above, the present invention can also count the orders linked from a specific Uniform Resource Locator (URL) to a shopping website to buy a certain product during a predetermined duration according to a URL log of a web server, and decide if the orders are abnormal orders due to a price publishing error, and stop the sale of the product.” 
In response to the indication, the web server is configured to disable purchases of the item on a website. Ho paragraph 0018 mentions “In order to solve the problem above, the present invention can also count the orders linked from a specific Uniform Resource Locator (URL) to a shopping website to buy a certain product during a predetermined duration according to a URL log of a web server, and decide if the orders are abnormal orders due to a price publishing error, and stop the sale of the product.” See Ho Figure 1, step 104, mentioning “Deny the ordering of the certain product when the number of the orders of the certain product exceeds a predetermined value during the predetermined duration.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans in view of Zhou to incorporate the teachings of Ho. Ho paragraph 0017 mentions “Through the process 10, when a certain product is sold massively during 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chien Yung- Hsin (WO-0210961-A2) teaches a product price tracking and analysis system. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        /EMMETT K. WALSH/Primary Examiner, Art Unit 3628